Citation Nr: 0605659	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  99-21 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased initial disability evaluation 
for degenerative changes of the right knee, currently rated 
as 10 percent disabling.  

2.  Entitlement to an increased initial disability evaluation 
for post operative residuals of degenerative changes of the 
right wrist (major), currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife
ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The served on active duty from October 1985 to April 1986, 
from January 1991 to May 1991, and from July 1991 to May 
1997.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1998 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado that granted service connection for the right knee 
and right wrist disorders.  The veteran disagreed with the 
initial ratings assigned, including a 10 percent rating for 
the right wrist disorder and a noncompensable rating for the 
right knee disorder.  During the course of the appeal, the 
right knee disorder was assigned a 10 percent rating, 
effective from the original date of claim.  The veteran 
continued to disagree with the assigned ratings.  

In May 2003, the veteran offered testimony at a hearing 
before a Veterans Law Judge (VLJ).  In November 2003, the 
Board remanded the case to the RO via the Appeals Management 
Center (AMC) to obtain additional VA and private treatment 
records and to satisfy VA's duties under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 
2096 (2000).   These objectives were accomplished on remand 
to the extent possible, and the case was returned to the 
Board.  In November 2005, the Board wrote to the veteran and 
informed him that the VLJ who conducted his hearing was no 
longer employed at the Board.  He was asked whether he wanted 
another hearing or whether he wanted the case decided on the 
current record.  The veteran was told that if he did not 
respond within 30 days, the Board would assume he did not 
want another hearing.  Thirty days passed, and the veteran 
did not respond.  Thus, the Board concludes he does not 
desire another hearing.  

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

Additional development is required in order to fulfill the 
VA's duty to assist prior to Board review of these claims.  
That duty includes a provision that assistance provided by VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  

The most recent VA examination in these matters is dated in 
November 2000 and is thus over five years old.  Although an 
X-ray of the wrist was scheduled in December 2003, the most 
recently reported treatment is dated in April 2002.  
Considering the time that has passed since the most recent VA 
examination, the Board is of the opinion that an additional 
examination is warranted in this case.  

Therefore, the case is remanded for the following:

1.  Make arrangements to obtain VA 
treatment records for the veteran's right 
knee and right wrist from the Grand 
Junction VA Medical Center, dated since 
2004.

2.  Thereafter, schedule the veteran for a 
VA examination of his service-connected 
right knee and right wrist disabilities.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  

The examiner should identify all residuals 
attributable to the veteran's service-
connected degenerative changes of the 
right knee and right wrist.

The examiner should report the range of 
motion measurements for the right knee and 
right wrist, in degrees.

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to any 
of the following should be addressed: (1) 
pain on use, including during flare- ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination. The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the right knee 
and right wrist are used repeatedly. All 
limitation of function must be identified.  
If there is no pain, no limitation of 
motion and/or no limitation of function, 
such facts must be noted in the report.

The examiner should state whether there is 
any evidence of ankylosis or recurrent 
subluxation or lateral instability of the 
right knee, and if so, to what extent.  

The examiner should also state whether 
there is any evidence of ankylosis of the 
right wrist.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached. 

3.  Readjudicate the veteran's claims with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  The RO 
should consider all relevant Diagnostic 
Codes, and should consider whether 
separate ratings are warranted for the 
knee.  If the decisions with respect to 
the claims remain adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 

 
 
 
 


